Case 2:21-cv-02990-RGK-MAR Document 25-1 Filed 06/15/21 Page 1 of 5 Page ID #:159




    1 Benjamin N. Gluck - State Bar No. 203997
         bgluck@birdmarella.com
    2 Nicole R. Van Dyk - State Bar No. 261646
         nvandyk@birdmarella.com
    3 Ashley D. Bowman - State Bar No. 286099
         abowman@birdmarella.com
    4 Naomi S. Solomon - State Bar No. 321357
         nsolomon@birdmarella.com
    5 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    6 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    7 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    8
      Attorneys for Plaintiff Michael Moe
    9
   10                              UNITED STATES DISTRICT COURT
   11               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   12
   13 MICHAEL MOE,                                   CASE NO. 2:21-cv-2990-RGK (MAR)
   14                     Plaintiff,                 DECLARATION OF BENJAMIN N.
                                                     GLUCK IN SUPPORT OF
   15               vs.                              PLAINTIFF’S OPPOSITION TO
                                                     DEFENDANTS’ MOTION TO
   16 UNITED STATES OF AMERICA,                      DISMISS COMPLAINT FOR LACK
      TRACY L. WILKISON (OFFICIAL                    OF SUBJECT MATTER
   17 CAPACITY), KRISTI KOONS                        JURISDICTION AND FAILURE TO
      JOHNSON (OFFICIAL CAPACITY),                   STATE A CLAIM UPON WHICH
   18                                                RELIEF CAN BE GRANTED
               Defendants.                           PURSUANT TO F.R.C.P. 12(b)(1)
   19                                                AND 12(b)(6)
   20                                                Date: July 6, 2021
                                                     Time: 9:00 a.m.
   21                                                Crtrm.: 850
   22                                                Assigned to Hon. Gary R. Klausner
   23                                                Complaint Filed: April 6, 2021
   24
   25
   26
   27
   28
        3722628.1
              DECLARATION OF BENJAMIN N. GLUCK IN SUPPORT OF PLAINTIFF MOE’S OPPOSITION TO
                              DEFENDANTS’ MOTION TO DISMISS COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 25-1 Filed 06/15/21 Page 2 of 5 Page ID #:160




    1                          DECLARATION OF BENJAMIN N. GLUCK
    2               I, Benjamin N. Gluck, declare as follows:
    3               1.    I am an active member of the Bar of the State of California and a
    4 Principal with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
    5 A Professional Corporation, attorneys of record for Plaintiff Michael Moe in this
    6 action. I make this declaration in support of Plaintiff Michael Moe’s Opposition to
    7 Defendants’ Motion to Dismiss Complaint. Except for those matters stated on
    8 information and belief, I make this declaration based upon personal knowledge and,
    9 if called upon to do so, I could and would so testify.
   10               2.    On May 20, 2021, counsel for the Government contacted me requesting
   11 a meet-and-confer phone call as soon as possible to discuss the Government’s intent
   12 to file a Motion to Dismiss Plaintiffs Doe, Roe, Coe, and Moe’s (collectively,
   13 “Plaintiffs’”) complaints.
   14               3.    We conducted a telephonic meet and confer call on May 20, during
   15 which Government counsel informed me that the Government would move to
   16 dismiss each of Plaintiffs’ complaints on the sole grounds that Plaintiffs could not
   17 proceed anonymously. The Government’s counsel stated that anonymity was not
   18 permitted because there was (in general, and in particular in this case) public interest
   19 in Plaintiffs’ identities, and the Government was prejudiced by being unable to
   20 determine whether the property sought was criminal proceeds, or whether the person
   21 claiming it was the true box holder. Counsel also informed me that, once Plaintiffs
   22 and other box holders identified themselves, whether the Government would return
   23 the property depended on what the items were, whether it could find anything
   24 “derogatory about the box holder,” such as whether the box holder had any criminal
   25 history, whether banks had filed suspicious activity reports about the box holder,
   26 and whether their reported income justified their possession of the valuables in their
   27 box.
   28
        3722628.1
                                                      2
              DECLARATION OF BENJAMIN N. GLUCK IN SUPPORT OF PLAINTIFF MOE’S OPPOSITION TO
                              DEFENDANTS’ MOTION TO DISMISS COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 25-1 Filed 06/15/21 Page 3 of 5 Page ID #:161




    1         4.     The Government’s counsel also informed me previously and during the
    2 May 20 call that the FBI had disassembled the safe deposit boxes and removed the
    3 biometric scanning system that U.S. Private Vaults (“USPV”) customers used to
    4 access their boxes. I also observed the disassembled safe deposit boxes in videos
    5 provided by the Government which purport to show the FBI inventorying the
    6 contents of certain boxes.
    7         5.     During the May 20 call and in related emails, in an attempt to resolve
    8 the anonymity issue, I asked the Government’s counsel whether it would change the
    9 Government’s position if Plaintiffs disclosed their box numbers, disclosed their
   10 names in camera, disclosed their names to a Government “filter team,” or disclosed
   11 their names to the Government but continued to use pseudonyms publicly. The
   12 Government’s counsel told me that none of these measures would change its
   13 position regarding Plaintiffs’ anonymity. The parties did not reach a resolution on
   14 the anonymity issue during the call.
   15         6.     On May 21, 2021, counsel for the Government requested another meet-
   16 and-confer call, this time to discuss another basis for its forthcoming motions to
   17 dismiss. Counsel said that the Government “has or shortly will” file administrative
   18 forfeitures in connection with “many” of the boxes seized from USPV. When I
   19 asked how counsel knew that Plaintiffs’ possessions were among those that it was
   20 forfeiting, he replied: “if it’s the type of person who would hire you, it’s the type of
   21 person we would forfeit.”
   22         7.     On information and belief, the following week of May 24, 2021, certain
   23 USPV box holders or their designated beneficiaries, as well as USPV, began to
   24 receive letters notifying them that their property was being administratively
   25 forfeited, and notifying them of the steps they must take to contest the forfeiture.
   26         8.     On May 20, 2021, one day before the deadline to forfeit the property it
   27 seized from USPV boxes, the Government initiated an administrative forfeiture of
   28 certain identified property from a minority of the boxes. A true and correct copy of
      3722628.1
                                                3
            DECLARATION OF BENJAMIN N. GLUCK IN SUPPORT OF PLAINTIFF MOE’S OPPOSITION TO
                            DEFENDANTS’ MOTION TO DISMISS COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 25-1 Filed 06/15/21 Page 4 of 5 Page ID #:162




    1 the Government’s Notice of Administrative Forfeiture listing all of the property
    2 seized from USPV to be forfeited, dated May 20, 2021 and addressed to U.S. Private
    3 Vaults, is attached as Exhibit A. I downloaded this Notice from the U.S. Private Vaults
    4 website, https://usprivatevaults.com.
    5         9.    While Government counsel previously told me that the Government
    6 took the contents of approximately 800 boxes from USPV, only 370 are listed on the
    7 May 20 forfeiture notice. Several of the items on this notice are facially ineligible
    8 for administrative forfeiture because they are items other than currency worth more
    9 than $500,000—for example, $1,320,000 worth of poker chips in Box 505, or other
   10 boxes containing hundreds of ounces of gold. The Government also has already
   11 contacted at least two of the box holders whose property is listed on its May 20
   12 forfeiture notice, whom I represent in connection with these proceedings, to inform
   13 them that it intends to return their property.
   14         10.   Each of the Plaintiffs seeks return of property that is not listed on the
   15 May 20 forfeiture notice, either because one or more of the Plaintiff’s boxes is not
   16 listed on the notice, or because the asset description pertaining to the Plaintiff’s
   17 box(es) does not include all of the contents of the box in question. For example,
   18 Plaintiff Coe does not agree that his Box, No. 904, contained only the $914,700
   19 listed on the Government’s forfeiture notice. In fact, he asserts that it contained
   20 more. These shortfalls are not unique to Plaintiffs. Rather, many other box holders
   21 whom I represent in this matter, also have reported that the amounts of forfeited
   22 property listed on the Notice are less than the amounts that were actually stored
   23 within the boxes. The shortfalls range from several thousand to several hundred
   24 thousand dollars.
   25         11.   Each Plaintiff has filed a pseudonymous claim contesting the forfeiture
   26 of his items that were listed on the May 20 forfeiture notice. On June 11, 2021,
   27 USPV also filed a claim in its capacity as bailee contesting the forfeiture of all
   28 property seized from its premises listed on the forfeiture notice, including the
      3722628.1
                                                4
            DECLARATION OF BENJAMIN N. GLUCK IN SUPPORT OF PLAINTIFF MOE’S OPPOSITION TO
                            DEFENDANTS’ MOTION TO DISMISS COMPLAINT
Case 2:21-cv-02990-RGK-MAR Document 25-1 Filed 06/15/21 Page 5 of 5 Page ID #:163




    1 property belonging to Plaintiffs. A true and correct copy of the claim filed by USPV
    2 is attached as Exhibit B. I downloaded this claim from the U.S. Private Vaults
    3 website, https://usprivatevaults.com.
    4               12.   During a prior meet and confer call, counsel for the Government
    5 informed me that the FBI was acting pursuant to two separate warrants issued by
    6 Magistrate Judge Kim, one permitting search and seizure of USPV property for
    7 evidentiary purposes and one permitting seizure of USPV property for forfeiture
    8 purposes. Although I asked the Government’s counsel to provide copies of both
    9 warrants, he refused. To date, the Government only has unsealed and produced part
   10 of the seizure warrant in this action; it has not unsealed, produced, or agreed to
   11 produce any part of the search warrant.
   12               I declare under penalty of perjury under the laws of the United States of
   13 America that the foregoing is true and correct, and that I executed this declaration
   14 on June 15, 2021, at Los Angeles, California.
   15
   16                                                          /s/ Benjamin N. Gluck
                                                                  Benjamin N. Gluck
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3722628.1
                                                       5
              DECLARATION OF BENJAMIN N. GLUCK IN SUPPORT OF PLAINTIFF MOE’S OPPOSITION TO
                              DEFENDANTS’ MOTION TO DISMISS COMPLAINT
